            Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLOMBIA


  AMERICAN PUBLIC MEDIA REPORTS,

                     Plaintiff,

                                                            Civil Action No. 21-0619
                      v.

  U.S. DEPARTMENT OF DEFENSE, et al.,

                    Defendants.


                                   JOINT STATUS REPORT

       Plaintiff, American Public Media Reports (“APM Reports” or “Plaintiff”) and Defendants

U.S. Department of Defense (DOD), Department of the Navy (DON), United States Marine Corps

(USMC), and Central Command (CENTCOM) (together, “Defendants”), by and through their

attorneys, hereby respectfully submit this joint status report pursuant to the Court’s June 28, 2021,

Minute Order.

       1.       Plaintiff submitted Freedom of Information Act (“FOIA”) requests to each of the

various agencies.

       2.       Plaintiff submitted a five-part FOIA request to the USMC on January 30, 2020. Part

3, the subject of Plaintiff’s suit, was transferred to CENTCOM on March 20, 2020 where it was

assigned reference number 20-0298. It was attached as Exhibit 2 to the Complaint filed in the

above-captioned action (ECF No 1). The Request sought “[a]ny /all records related to the

investigation into the Haditha massacre and any related crimes.” On April 1, 2020, CENTCOM

sent Plaintiff a letter acknowledging receipt of the request and informing Plaintiff that the request

was 1,812 in its queue.
            Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 2 of 7




       3.      Plaintiff submitted a FOIA request to the USMC on April 18, 2020. The request

sought, in summary, the personnel files of thirty-five individual Marines. APM Reports requested

a fee waiver and expedited processing of the request. It was attached as Exhibit 11 to the

Complaint filed in the above-captioned action (ECF No 1). On April 28, 2020 the USMC

acknowledged receipt of the request, denied expedited processing and fee waivers, and assigned it

reference number DON-USMC-2020-006852.

       4.      Plaintiff submitted a FOIA request to the Navy’s Office of the Judge Advocate

General (OJAG) on January 29, 2020 broadly seeking the “complete record of any/all

prosecutions” including “charging documents, court filings, discovery materials, and

transcripts/recordings of court proceedings” for eight named Marines. It was attached as Exhibit

7 to the Complaint filed in the above-captioned action (ECF No 1). Plaintiff submitted a duplicate

request to OJAG on December 7, 2020.

       5.      On May 25, 2021, Defendant filed its Answer to the Complaint. ECF No. 12.

       6.      On May 27, 2021, the Court issued a Minute Order ordering that the Parties shall

confer and file a Joint Status Report on or before June 24, 2021. The Joint Status Report shall set

forth the schedule for the completion of its production of documents to Plaintiff.

       7.      On June 24, 2021, Defendants respectfully reported the following:

               a.      With respect to the status of Plaintiff's FOIA request to CENTCOM:

                     i.       As of June 22, 2021, the request was sixth out of seven in

CENTCOM’s litigation queue, having been moved from the FOIA queue. CENTCOM had

conducted a search and advised that it had located 272 documents totaling 3,378 potentially

responsive pages and two potentially responsive videos.




                                                 2
          Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 3 of 7




                     ii.          CENTCOM is processing the requests in its queue on a first-in-first-

out basis and opposes imposition of any processing quotas in this matter at this time, given that

Plaintiff’s request was sixth in the queue.

               b.          With respect to the status of Plaintiff’s request to the USMC:

                      i.          On May 25, 2021, Defendant produced, subject to redaction, all

records located through its search that were responsive to the FOIA request. These included 178

pages of records that were released.

               c.          With respect to the status of Plaintiff’s requests to the Navy:

                      i.          The Navy’s Office of the Judge Advocate General provided an

acknowledgment letter, reference number (DON-NAVY-2020-012709), and a localized no

records response for records of trial for 6 of the eight individuals on April 21, 2021. OJAG

informed Plaintiff that its search revealed records for the other two individuals, Lt. Col. Chessani

and Sgt. Wuterich and was processing those records.

                     ii.          For those two individuals, OJAG has identified approximately

12,990 pages as responsive for Sgt Wuterich and identified approximately 1,516 pages as

responsive for Lt. Col. Chessani. Currently, redactions are pending review.

                    iii.          OJAG intends to produce copies of all non-exempt records

responsive to FOIA Request DON-NAVY-2020-012709 to Plaintiff.

                    iv.           OJAG received another duplicate request, dated February 21, 2021,

to the one subject of the current litigation on March 16, 2021.

                     v.           The Navy expected to be able to process 14,506 pages and release

the responsive, non-exempt portions to Plaintiff within sixty days of June 24, 2021.




                                                     3
      Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 4 of 7




8. On June 24, 2021, Plaintiff stated that it believes that CENTCOM must commit to a

   processing schedule rather than an indefinite delay. Plaintiff believes that CENTCOM

   should process 500 pages of potentially responsive records per month.

9. On August 18, 2021, the Parties conducted a meet and confer call to discuss strategies for

   streamlining Defendants’ response to the outstanding FOIA requests.

10. Today, Defendants report the following:

       a.   With respect to the status of Plaintiff's FOIA request to CENTCOM:

               i. As of August 24, 2021, the request was ten out of twelve in CENTCOM’s

                  litigation queue, having been moved from the FOIA queue. CENTCOM

                  additionally has 7 Touhy requests being handled as litigations, which are

                  being handled as motions to compel and take precedence over Plaintiff’s

                  request.   Finally, Defendants note that APM Reports has two cases

                  (including this one), on the litigation queue and many requests to

                  CENTCOM. CENTCOM is processing the requests in its queue on a first-

                  in-first-out basis and opposes imposition of any processing quotas in this

                  matter at this time, given that Plaintiff’s request is currently tenth in the

                  queue (following the Touhy requests). These records are actively being

                  processed for release despite world events requiring the time and dedicated

                  attention of the CENTCOM staff, for many of whom FOIA is not their

                  primary assigned duty.

              ii. Plaintiff observes that in the two months since the Parties’ previous report,

                  Plaintiff’s request sank from 6th to 10th in a queue that is now twice as long.




                                              4
      Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 5 of 7




                   This instability is the exact reason why Plaintiff maintains a court ordered

                   processing rate is necessary to guarantee this case’s progress.

       b. With respect to the status of Plaintiff’s requests to the Navy:

               i. Though the Navy expected to be able to process 14,506 pages and release

                   the responsive, non-exempt portions to Plaintiff within sixty days of June

                   24, 2021, unfortunately, the individual handling the release had an injury

                   and was out of the office for a period of time. The Navy anticipates that

                   Chessani should be ready by the end of next week and Wuterich within the

                   next two weeks.

11. Following the August 18, 2021, call, Defendant agreed to check the following items:

       a. The processing/referral status of the request numbers listed in the civil Complaint

           in this litigation.

               i. Defendants today report the following: DON-NAVY-2020-012709, the

                   request referred to Code 20, is pending release of the two responsive records

                   of trial located. Code 20 reassigned the remaining matters to MARCENT

                   in April 2021; however, MARCENT already had a similar request for action

                   (DON-USMC-2021-003910). Therefore, it closed the request received

                   from Code 20 as a duplicate of DON-USMC-2021-003910. This request

                   includes the previously requested information on the Article 32s for the

                   personnel who were not convicted at court-martial. MARCENT

                   acknowledged DON-USMC-2021-003910 on March 11, 2021 and provided

                   determinations on Plaintiff’s request for expedited processing and fee

                   waiver.




                                             5
      Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 6 of 7




       b. Whether the response record of trial documents would include audio.

               i. Defendants today report the following: This information will be included

                   in the written response to the Plaintiffs once the FOIA approved portions of

                   the ROT are released and response letter is sent to the requestor.

       c. A processing timeline from CENTCOM.

               i. Defendants today report the following: CENTCOM is unable to provide a

                   timeline for the reasons discussed above and the additional attention

                   required to contemporaneous world events in Afghanistan; however, the

                   records are being actively reviewed for expeditious release.

12. The Parties respectfully request that they be allowed to submit a joint status report on or

   before October 25, 2021, updating the Court on the status of this matter.



                                          * * *




                                             6
        Case 1:21-cv-00619-ABJ Document 14 Filed 08/25/21 Page 7 of 7




Dated: August 25, 2021
       Washington, DC
                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division


                                    By:    /s/________________________
                                    SIAN JONES, D.C. Bar No. 1024062
                                    Assistant United States Attorney
                                    555 Fourth Street, NW
                                    Washington, DC 20530
                                    (202) 252-2578
                                    Sian.Jones@usdoj.gov

                                    Attorneys for the United States of America


                                    __/s/________________________
                                    Matthew Topic
                                    LOEVY & LOEVY
                                    311 N. Aberdeen Street Third Floor
                                    Chicago, IL 60607
                                    Tel: (312) 243-5900
                                    Fax: (312) 243-5902
                                    Email: Matt@loevy.Com

                                    Counsel for Defendant




                                      7
